Hill, C. J.
A petition for certiorari sets out tlie facts of a trial, a brief of the evidence, and tliat the judgment of the justice was adverse to petitioner, and closes with the following assignment of error: “Said judgment is contrary to law and equity and without evidence to sup*573port it, which judgment now assigns as error, and contends that the contract sued on in this case is usurious, unconstitutional, and therefore illegal, and prays that the same may he set aside.” Held, that the assignment of error is too general, and nothing can he considered under it except whether the finding was supported hy the evidence.
Certiorari, from Fulton superior court — Judge Pendleton. March 30, 1906.
Submitted February 37,
Decided April 11, 1907.
El. T. Williams, Bev. W. Wall, for plaintiff in error.
2. The judgment of the justice is supported by the evidence, and the judgment of the superior court in denying the writ of certiorari is

Affirmed,